t c summary opinion united_states tax_court george a and hilda quintero petitioners v commissioner of internal revenue respondent docket no 8364-o0s filed date larry fedro for petitioners john t lortie for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined an dollar_figure deficiency in and a dollar_figure penalty under sec_6662 with respect to petitioners’ federal_income_tax the court must decide the amount of compensation george a quintero earned and received from aaa transmissions service_center of north miami florida aaa during whether such compensation constitutes self- employment income subject_to the tax imposed by sec_1401 and whether the underpayment_of_tax required to be shown on petitioners’ federal_income_tax return is a substantial_understatement_of_income_tax background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return at the time the amended petition was filed petitioners resided in pompano beach florida references to petitioner are to george a quintero during petitioner was a student at the ft lauderdale campus of keiser college from the beginning of the year until sometime in december he was also employed as a trainee-helper by aaa an automobile transmission repair shop petitioner was not a certified mechanic during his duties at aaa included the removal and replacement of automobile transmissions but he did not repair or rebuild transmissions when at work he wore a uniform provided by aaa he used tools borrowed from coworkers and he was supervised by stuart smith aaa’ss general manager as general manager mr smith performed the majority of aaa’s bookkeeping functions including the preparation of monthly payroll sheets mr smith on behalf of aaa and petitioner signed an independent_contractor agreement dated date the agreement according to the agreement petitioner agreed to perform services for aaa as an independent_contractor and not as an employee petitioner’s work schedule at aaa varied during at the direction of aaa generally he worked days a week monday through friday during business hours some weeks he worked full-time or more hours but often he worked fewer hours because there was no work for him to do or so that he could attend classes petitioner’s work hours on any given day were set by aaa and noted on a calendar maintained by a shop supervisor mr smith used the calendar to prepare monthly payroll sheets that list the days and hours that petitioner worked during and the amount of compensation he received aaa compensated petitioner at the rate of dollar_figure per hour he was paid in cash usually once a week on friday the monthly payroll sheet indicates that petitioner was paid a total of dollar_figure according to the schedule included at appendix i q4e- during petitioner maintained a checking account at nationsbank the checking account the checking account was not a joint account he deposited some of his earnings from aaa into the checking account during total deposits of dollar_figure were made to the checking account as set forth in appendix ii during mrs quintero was employed part-time as a housekeeper she earned wages of dollar_figure from this position as reflected on a form_w-2 issued to her by her employer aaa issued a form 1099-misc miscellaneous income reporting nonemployee compensation earned by petitioner during in the amount of dollar_figure aaa’s accountant prepared the form 1099-misc based on information contained on aaa’s monthly payroll sheets petitioners’ return was prepared by h_r block eastern tax service inc the return lists mrs quintero’s occupation as housekeeping and petitioner’s as unemployed the only income reported on petitioners’ return is the income earned by mrs quintero there is no income_tax_liability either under sec_1 or sec_1401 reported on the return a refund of dollar_figure attributable entirely to a sec_32 earned_income_credit is claimed on the return in the notice_of_deficiency respondent relying upon the form 1099-misc issued to petitioner by aaa increased petitioners’ income by dollar_figure respondent further determined that the compensation that petitioner received from aaa - - constitutes self-employment_income subject_to tax under sec_1401 respondent also determined that the underpayment_of_tax required to be shown on petitioners’ is a substantial_understatement_of_income_tax and imposed a penalty under sec_6662 other adjustments made in the notice_of_deficiency are not in dispute discussion unreported income petitioners acknowledge that petitioner received compensation from aaa during that was not reported on their return but claim that petitioner received less than the amount reported on the form 1099-misc issued by aaa according to petitioners aaa’s monthly payroll sheets which were used to prepare the form 1099-misc issued to petitioner overstate the number of hours petitioner worked during and therefore overstate the compensation he was paid on their return petitioners expressly represented that petitioner was unemployed during and implicitly represented that he earned no income during that year neither representation is true in the petition filed in this case petitioners represent that their records indicate that petitioner’s gross earnings from aaa during amounted to less than dollar_figure if maintained no such records were presented at trial at trial petitioners estimated that -- - petitioner’s earnings from aaa amounted to dollar_figure computed by subtracting gifts from family members plus the income earned by mrs quintero reported on their return from the total deposits made to the checking account we consider petitioners’ various claims as to the amount of income petitioner earned during against the amount reflected on aaa’s records ’ the accuracy of aaa’s monthly payroll records although not beyond guestion is supported by the pattern of deposits into petitioner’s checking account all things considered we find aaa’s records more reliable than petitioners’ various and inconsistent claims as to the amount of compensation that petitioner received from aaa during accordingly respondent’s determination that petitioner earned and received compensation totaling dollar_figure from aaa during is sustained self-employment_tax in addition to the income_tax imposed by sec_1 sec_1401 imposes a tax upon a taxpayer's self-employment_income disregarding irrelevant exceptions self-employment_income is defined as net_earnings_from_self-employment which in turn is defined as the gross_income derived by an individual from any ' we note that at trial respondent did not exclusively rely upon the form_1099 aaa’s payroll records as well as the testimony of the person responsible for maintaining those records were also admitted into evidence see sec_6201 trade_or_business carried on by such individual less the deductions allowed which are attributable to such trade_or_business sec_1402 and b other than under circumstances not present in this case services performed by an individual as an employee do not constitute a trade_or_business for self- employment_tax purposes sec_1402 according to respondent the compensation that petitioner received from aaa during constitutes self-employment_income subject_to tax under sec_1401 petitioners having failed to report any such income on their return did not report any sec_1401 tax on that return they now claim that petitioner performed services for aaa during as an employee rather than an independent_contractor the question of whether an individual performs services for another as an employee or independent_contractor is generally considered a question of fact 63_tc_621 in resolving such questions this and other federal courts apply what is commonly referred to as the common_law test embodied in sec_31_3121_d_-1 and c - b employment_tax regs 907_f2d_1173 d c cir affg 92_tc_351 packard v commissioner supra an employee is defined as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an - - employee sec_3121 the relevant factors taken into account to determine the status of an individual as an employee or independent_contractor include the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the hired party for profit or loss whether the type of work is part of the principal's regular business the permanency of the relationship between the parties to the relationship whether the principal has the right to discharge the individual whether the principal provides benefits to the hired party typical of those provided to employees and the relationship the parties believe they are creating 89_tc_225 affd 862_f2d_751 9th cir see also 331_us_704 although no single factor is determinative employer control_over the manner in which the work is performed is the basic test gen inv corp v united_states 823_f2d_337 9th cir respondent’s position that petitioner was not an employee of aaa during seems to be entirely based upon the agreement which in fact does undermine petitioners’ position to the contrary nevertheless the application of the other_relevant_factors leads to the conclusion that aaa possessed and exercised sufficient control_over the services performed by petitioner so as to consider him an employee it follows that the compensation that petitioner received from aaa during does not constitute self-employment_income within the meaning of sec_1401 substantial_understatement_of_income_tax sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax sec b d an understatement of income_tax is a substantial_understatement_of_income_tax if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 d a in this case for purpose of sec_6662 the amount of tax required to be shown on petitioners’ return is dollar_figure the amount of tax_shown_on_the_return is zero because the difference between these two amounts is less than this is the sec_1 income_tax that results from including in petitioners’ income the compensation that petitioner received from aaa during that year unlike the computation of a deficiency under sec_6211 or the computation of an understatement for purposes of sec_6694 the earned_income_credit claimed on petitioners’ return and disallowed in the notice_of_deficiency is not taken into account in the computation of the understatement of income_tax for purposes of sec_6662 - dollar_figure the underpayment_of_tax required to be shown on their return is not a substantial_understatement_of_income_tax consequently they are not liable for the accuracy-related_penalty imposed by sec_6662 a reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered under rule summary of aaa’s monthly payroll records week of week of appendix i daily hours worked mon tues wed thurs fri o daily hours worked total hour sec_4 ooo oo ann uo a7 oo 4l annn a7 total hours for petitioner wages s647 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wages ' total hours multiplied by petitioner’s hourly rate of dollar_figure mon tues wed thurs fri o o o o a7 total earnings for to nearest dollar appendix ii dollar_figure s17 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rounded dollar_figure schedule of deposits into petitioner’s checking account date of deposit amount jan s400 feb feb feb feb march march april april april april may may may june june june june july july july july aug aug aug sept sept sept oct oct oct oct date of deposit amount nov nov dec dec dec big_number
